HEANEY, Circuit Judge,
concurring.
I am in general agreement with the panel opinion. It is important that we strongly support a public policy of strict compliance with safety regulations at nuclear facilities. It troubles me, however, that we may be sending a message to the nuclear power industry that a company can satisfy the regulatory authorities by discharging an employee who has violated a safety regulation, even though the company itself may be guilty of safety violations. Indeed, this appears to be the case here. The arbitrator’s factual findings were essentially as follows:
1.The Grievant was not that aware that his improper conduct was as serious or grave a matter as that claimed by the Company. He thought the integrity of the secondary containment system, was still secure by the locked doors to the outside on the opposite side of the machine shop. It was a fairly common experience to encounter the problem of the locked machine shop door accompanied by problems in the interlock system.
2. Upon Grievant’s exit from the Machine Shop, and in the presence of other employees and supervisors in the area, none of the supervisors made any note or observation that the secondary containment security had been breached. One supervisor even asked Grievant to return to the Machine Shop and get a tape measure. None of the supervisors expressed any warning or criticisms to Grievant that an infraction or disciplinary matter had occurred at the time.
3. Among the supervisors, and the control room engineer, himself, there was uncertainty as to where the secondary containment boundaries did lie and whether they included the Machine Shop because of its locked doors to the outside on its opposite side.
4. Shortly after the incident and returning to the scene, several supervisors themselves caused both doors to be open and a break of the interlock in their experiment and searched to determine if there were any malfunctions. A malfunction was discovered in the set of doors between the railroad truck area and the reactor building. This conduct itself suggests that the brief interval of both doors opens [sic] in the enclosed area was not as grave or serious a matter or breach of the secondary containment boundary as such, at least in the minds of those involved at the time.
5. There had been frequent problems with the locked Machine Shop door, and the interlock system, not only malfunctions, but where inner door 239 A had been inadvertently left loose or blown open. Either way, there were times when (Grievant) shouldn’t have been locked in, and there were other times when they shouldn’t have been able to get out if the system had been functioning more properly. There is no evidence that these other numerous problem occasions were noted as infractions or breaches of the secondary containment system as such.
6. The greater persuasion looms in the argument of the Union, that the various training sessions offered by the Company and reminders to employees to follow *1431strict standards and procedures, did not address the door problem or incident experience of the Grievant that specifically, and that the Grievant really did not have the knowledge of the supposed gravity of the situation as claimed by the Company. Companion to this concept is the remark by supervisor Clausen during the investigation, intimating something less than discharge, since the employees have not had sufficient training in the interlock system.
Notwithstanding these findings, all of which are fully supported in the record, and all of which point to supervisory failures at least as serious as those of Don Schott, there is no evidence in the record that any supervisor was suspended or discharged by top management or that the company was fined for its failures by the Nuclear Regulatory Commission.
The failure of top management and the Nuclear Regulatory Commission to act poses a greater danger to employees and public safety than does the isolated act of Schott.